Wheeler, C. J.
As more than a year had elapsed from the rendition of the judgment, and no execution had issued thereon, the judgment had lost its lien, and become dormant. It required to be revived, in order to authorize the issuance of execution. As this was not done, the execution in question was unauthorized, and was therefore rightly enjoined. This will not prevent the plaintiffs in execution, from proceeding to revive their judgment, and have execution. If, in their answer, they had sought a revival of the judgment, it might, perhaps, have been so adjudged in this ease. (Cyrus v. Hicks, 20 Texas Rep. 483.) But, upon the case, as presented, there is no error in the judgment, and it is affirmed.
Judgment affirmed.